DETAILED ACTION
Claims 1 - 20 of U.S. Application No. 16919471 filed on 07/02/2020 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/02/2020, and 01/12/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement are being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference numeral (87) in fig. 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 10 is objected to because of the following: the recitation “a thickness greater than the axial length” should read “a thickness greater than that on the axial length” .  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 6, 8- 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Calebrese et al. (US 20190044405; Hereinafter, “Calebrese”).
Regarding claim 1: Calebrese discloses an electric winding assembly (422), comprising: a conductor core (604; fig. 6-9) having a first end (annotated fig. 9 below) and a distal second end (annotated fig. 9 below); an insulation layer (606) overlying the conductive core (604); and a conductive shield layer (conductor shield layer 608) overlying the insulation layer (606), 
and having a terminal end (902 acting as a terminal for 608 as seen in fig. 9 below) conductively connected (as both 902, and 608 are both conductive and in direct electrical contact) with the conductive shield layer (608), the terminal end (902) extending adjacent one of the first end or the second end (annotated fig. 9 below).

    PNG
    media_image1.png
    401
    1107
    media_image1.png
    Greyscale

Regarding claim 2/1: Calebrese discloses the limitations of claim 1 and further discloses that the conductive shield layer (608) prevents a partial discharge from the conductor core (604) from emitting exteriorly the conductive shield layer (608 is in direct contact with the slot which prevent corona discharges; para [0052]).
Regarding claim 3/2/1: Calebrese discloses the limitations of claim 2 and further discloses that the partial discharge is a surface partial discharge (608 prevents corona discharge; para [0052]).
Regarding claim 4/1: Calebrese discloses the limitations of claim 1 and further discloses that a thickness of the insulation layer (608) is non-uniform (fig. 7) along the conductor core (604).

    PNG
    media_image2.png
    334
    455
    media_image2.png
    Greyscale

Regarding claim 5/4/1: Calebrese discloses the limitations of claim 4 and further discloses that the electric winding assembly (422) defines an axial length between the first end and the second end (424; fig. 6) of the conductor core (604) and an end turn portion of the conductor core (426), and wherein the insulation layer (608) along a portion of the end turn portion (426) is thicker (as seen in fig. 7) than the insulation layer (608) along a portion of the axial length (424) of the conductor core (604).
Regarding claim 6/1: Calebrese discloses the limitations of claim 4 and further discloses that the conductive shield layer is a conductive paint (para [0047], lines 1-2).
Regarding claim 8: Calebrese discloses a stator assembly (402), comprising: a stator core (annotated fig. 5 below) having a set of posts (414); 

    PNG
    media_image3.png
    569
    652
    media_image3.png
    Greyscale

a set of stator windings (422) wound about at least a subset of the posts (fig. 6), each stator winding (422) having by a conductor core (604; fig. 6-9) having a first end (annotated fig. 9 below) and a distal second end (annotated fig. 9 below), an insulation layer (606) overlying the conductor core (604), and a conductive shield layer (608) overlying the insulation layer (606), and having a terminal end (902 acting as a terminal for 608 as seen in fig. 9 below) conductively connected (as both 902, and 608 are both conductive and in direct electrical contact) with the conductive shield layer (608); 
and a grounding electrical connection (ground path; para 0055]) between each terminal end (902) of the set of stator windings (422), defining a common ground (since the wires 902 are connected to the stator or the housing; para [0055]).


    PNG
    media_image1.png
    401
    1107
    media_image1.png
    Greyscale

Regarding claim 9/8: Calebrese discloses the limitations of claim 8 and further discloses that the set of stator windings (422) prevents partial discharge (para [0052]) from the set of stator windings (422) at cruise altitude atmospheric conditions of an aircraft (para [0025]).
Regarding claim 10/8: Calebrese discloses the limitations of claim 8 and further discloses that each stator winding (422) defines an axial length of the stator winding (in slot portion 424) positioned between an adjacent subset of the posts (414; fig. 6), and an end turn length (426) of each stator winding (422) extending axially beyond the stator core (beyond axial ends 406, and 408) includes an insulation layer (608) with a thickness greater (fig. 7) than that on the axial length (the thickness of 608 on 426 is larger than the length on 424).
Allowable Subject Matter
Claims 7, and 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 7/1: the limitations of claim 7, “a semi-conductive layer (115) is provided over a termination point (the point where the layer 16 ends, this point is covered by layer 115; see fig. 6) between the conductive shield layer (116) and the insulation layer (114)”, in the combination as claimed are neither anticipated nor obvious over the prior arts in record.
Regarding claim 11/8: the limitations of claim 11, “a semi-conductive layer is provided over a termination point between the conductive shield layer and the insulation layer ”, in the combination as claimed are neither anticipated nor obvious over the prior arts in record.

Claims 12 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 12: the limitations of claim 12, “…a conductor core; overlying the conductor core with an insulation layer; overlying the insulation layer with a conductive shield layer having a conductively connected terminal end, defining a stator winding; overlying a termination point of between the conductive shield layer and the insulation layer with a semi-conductive layer; winding a set of the stator windings about a set of posts of a stator core; and conductively connecting each terminal end of the set of stator windings to define a common ground” , in the combination as claimed are neither anticipated nor obvious over the prior arts in record.
Claims 13-20 would be allowable for depending on claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELNAKIB whose telephone number is (571)270-0638. The examiner can normally be reached 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571 272 2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED ELNAKIB/           Primary Examiner, 
Art Unit 2832